Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                 May 26, 2016

The Court of Appeals hereby passes the following order:

A16A1422. NEAL HOWARD v. THE STATE.

      The above-styled appeal was docketed in this Court on April 8, 2016. Pursuant
to Rule 23 (a) of the Court of Appeals, the brief and enumeration of errors of
Appellant were to be filed in this Court by April 28, 2016. On May 3, 2016,
Appellant was ordered to file an enumeration of errors and a brief no later than May
13, 2016. The enumeration of errors and brief were not properly filed by this date.
      This appeal is hereby DISMISSED. See Court of Appeals Rules, 7, 13 and 23
(a).

                                      Court of Appeals of the State of Georgia
                                                                          05/26/2016
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.